United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1098
Issued: July 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 4, 2014 appellant filed a timely appeal of a March 28, 2014 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). Because more than 180 days
elapsed from the most recent OWCP merit decision dated July 2, 2008, to the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to present clear evidence of error.

1
2

5 U.S.C. §§ 8101-8193.

Appellant timely requested oral argument pursuant to 20 C.F.R. § 501.5(b) of the Board’s Rules of Procedure.
20 C.F.R. § 501.5(b). The Board denied the request in a June 16, 2015 order as his arguments could adequately be
addressed based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 14-1098
(issued June 16, 2015).

FACTUAL HISTORY
This case has previously been before the Board. In the most recent appeal, the Board, in
a June 4, 2009 decision, affirmed a July 2, 2008 OWCP decision, which found that appellant had
not met his burden of proof to establish disability commencing February 5, 1991 due to his
accepted January 17, 1988 employment injury.3 The relevant facts are incorporated herein by
reference.4
Appellant requested reconsideration on November 19, 2013 and submitted new medical
evidence. In a September 24, 2013 report, Dr. Francis Allen Johnston, an orthopedic surgeon,
diagnosed chronic low back pain and documented L5-S1 disc herniation with positive discogram
with concordant production of pain. He opined that “[g]iven the information provided and
giving the finding of production of concordant pain on two separate occasions that directly
related to pain generated as a result of his work-related injury in January 1988, it is reasonable to
assume that the low back pain for which the patient was initially placed on disability benefits is
tied directly to his work-related injury in 1988. As time has gone on, the patient’s symptoms
have progressed.” Dr. Johnston noted that appellant “sustained an L5-S1, [herniated nucleus
pulposus] in 1988 that remained symptomatic and he now has developed spondylosis at the same
level.”
A lumbar discography report dated February 22, 2006, from Dr. Yaakov Applbaum, a
Board-certified diagnostic radiologist, revealed a left paracentral grade five radial tear at L5-S1.
A September 25, 2012 magnetic resonance imaging (MRI) scan of the cervical and lumbar spine,
read by Dr. Quoac L. Hoang, a Board-certified diagnostic radiologist, diagnosed mild C4-5 and
C5-6 degenerative disc disease, and mild C2-3 facet arthrosis, without significant interval
change; chronic maxiliary and sphencid sinus disease; and mild multilevel degenerative change
without compromise of the thecal sac or the neural exit foramen seen with mild streaky densities
in the perinephric fat, likely scarring.
In a November 14, 2013 report, Dr. Alfred E. Palmieri, a Board-certified orthopedic
surgeon, noted appellant’s history of injury and treatment and examined him. He opined:
“[I]n my opinion, based on a reasonable degree of medical probability, this
patient’s current cervical and lumbosacral symptoms are causally related to the
work[-]related motor vehicle accident of January 17, 1988. Long term prognosis
is guarded, as his condition [is] of long duration and appears to be chronic in
3

Docket No. 08-1986 (issued June 4, 2009), order denying petition for recon. (issued September 25, 2009).

4

On January 19, 1988 appellant, then a 38-year-old city letter carrier, while he was driving his mail vehicle, was
struck from behind by another vehicle. OWCP accepted cervical and lumbar strains and appellant received
intermittent periods of compensation. In a November 19, 1992 decision, the Board affirmed its termination of
appellant’s compensation benefits effective February 5, 1991. Docket No. 92-1353. Prior to the Board’s June 4,
2009 decision, id., the Board previously affirmed OWCP decisions finding that appellant had not met his burden of
proof to establish disability due to his January 17, 1988 work injury. Docket No. 94-2110 (issued June 2, 1997);
Docket No. 03-698 (issued August 3, 2004), order denying petition for recon. (issued April 5, 2005); Docket No.
06-515 (issued January 12, 2007).

2

nature. It is therefore unlikely that his symptoms will improve and may worsen
with the passage of time.”
In a March 28, 2014 decision, OWCP denied appellant’s request for reconsideration,
finding that it was not timely filed within one year of the last merit decision, dated June 4, 2009,
and failed to present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA5 vests OWCP with discretionary authority to determine
whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”6
OWCP’s imposition of a one-year time limitation within which to file an application for
review as part of the requirements for obtaining a merit review does not constitute an abuse of
discretionary authority granted OWCP under section 8128(a).7 This section does not mandate
that OWCP review a final decision simply upon request by a claimant.
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a). Thus, section 10.607(a) of the implementing regulations
provide that an application for reconsideration must be received within one year of the date of
OWCP decision for which review is sought.8
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
5

5 U.S.C. §§ 8101-8193.

6

Id. at § 8128(a).

7

Diane Matchem, 48 ECAB 532, 533 (1997); citing Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

8

20 C.F.R. § 10.607(a).

9

Id. at § 10.607(b).

3

evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.10 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision. The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of OWCP
such that OWCP abused its discretion in denying merit review in the face of such evidence.11
ANALYSIS
In its March 28, 2014 decision, OWCP properly determined that appellant failed to file a
timely application for review. The Board issued a merit decision on June 4, 2009, in which it
affirmed OWCP’s July 2, 2008 decision, finding that appellant had not met his burden of proof
to establish disability after February 5, 1991 due to his January 17, 1988 employment injury.
Appellant’s November 19, 2013 letter requesting reconsideration was submitted more than one
year after the last merit decision and was, therefore, untimely.
In accordance with internal guidelines and with Board precedent, OWCP properly
proceeded to perform a limited review to determine whether appellant’s application for review
showed clear evidence of error, which would warrant reopening appellant’s case for merit review
under section 8128(a) of FECA, notwithstanding the untimeliness of his application. It reviewed
the evidence submitted by him in support of his application for review, but found that it did not
clearly show that OWCP’s most recent merit decision was in error.
The Board finds that the evidence submitted by appellant in support of his application for
review does not raise a substantial question as to the correctness of OWCP’s most recent merit
decision and is insufficient to demonstrate clear evidence of error. The critical issue in this case
is whether appellant has shown clear evidence of error in the underlying merit decision.
With his November 19, 2013 request for reconsideration, appellant submitted lumbar
discography reports dated February 22, 2006 and a September 25, 2012 MRI scan of the cervical
and lumbar spine. The Board finds that this evidence is insufficient to show that OWCP’s denial
of the claim was erroneous or to raise a substantial question as to the correctness of OWCP’s
determination that appellant did not meet his burden of proof to establish disability after
February 5, 1991 due to his January 17, 1988 employment injury.
Appellant submitted a September 24, 2013 report from Dr. Johnston, who opined that it
was “reasonable to assume that the low back pain for which the patient was initially placed on
disability benefits is tied directly to his work-related injury in 1988. As time has gone on, the
patient’s symptoms have progressed.” Appellant also submitted a November 14, 2013 report
10

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

11

Id.

4

from Dr. Palmieri, who noted appellant’s history of injury and opined that appellant’s current
cervical and lumbosacral symptoms were causally related to the January 17, 1988 work-related
motor vehicle accident and that it was unlikely that his symptoms would improve. While these
reports offer some support for causal relationship, the Board has held that the term “clear
evidence of error” is intended to represent a difficult standard. The claimant must present
evidence which on its face shows that OWCP made an error (for example, proof of a
miscalculation in a schedule award). Evidence such as a detailed, well-rationalized report, which
if submitted prior to OWCP’s denial, would have created a conflict in medical opinion requiring
further development, is not clear evidence of error and would not require a review of a case.12
The Board finds that this medical evidence is insufficient to shift the weight of the evidence in
favor of appellant’s claim or raise a substantial question that OWCP erred denying his claim for
disability due to his January 17, 1988 employment injury.
Therefore, the Board finds that appellant has not presented clear evidence of error.
On appeal, appellant argues that Dr. Palmieri’s report was not adequately addressed by
OWCP. The Board notes, however, that OWCP reviewed appellant’s request for reconsideration
dated November 19, 2013, which discussed at length the arguments as to why Dr. Palmieri’s
report met appellant’s burden of proof. Dr. Palmieri’s report is not sufficient to establish clear
evidence of error. Appellant also raises arguments on appeal pertaining to the merits of the
claim. However, as noted, the Board does not have jurisdiction over the merits of the claim.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to present clear evidence of error.

12

D.G., 59 ECAB 455 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

